DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12, 14-17, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Zahoransky et al. (US2012/0060308) in view of Park Hakkyu (KR20110057043A).
Regarding claims 1 and 27, Zahoransky discloses an interdental brush (1, 1a; Figures 1-23; “such brushes are used…as inter-dental brushes”, refer to Paragraph [0003]) comprising:
a spine of twisted wire (3) formed from a wire filament (2) that has been twisted upon itself (“twisting of the wire sections”, refer to Paragraph [0064]), the wire filament having a diameter (refer to Figures 1-6, 16-23, wherein wire filament, 2, is shown to have a thickness/diameter); 
bristles (4) projecting from the spine of the twisted wire; and 
a protective tip (6) including a ductile cover (the protective tip/cover is ductile because it is made of a thermal plastic elastomer, refer to Paragraph [0053]), the ductile cover enveloping and attached to an end of the twisted wire (refer to Figures 1-5), and includes a closed end (not labeled, but is the distal-most end of the brush, refer to Figures 1-5) and a chamfered bristle end (Figures 1-5 show a chamfered surface on the bristle end since the end of the protective tip does not have a sharp edge where it meets the bristle).
Zahoransky does not disclose that the ductile cover comprises a plurality of protrusions extending between the closed end and the bristle end and therefore does not disclose at least one of the plurality of protrusions, or each of the plurality of protrusions having a maximum diameter that is less than the wire diameter; however, Zahoransky does disclose that “the head-side overmolding could be constructed like a brush” (refer to Paragraph [0025]) wherein the head-side overmolding is analogous to the protective tip of the instant invention and one of ordinary skill would understand a brush to comprise a plurality of bristles/protrusions.  
Park discloses a brush (100, Figures 1-7), in the analogous art of small brushes, comprising a spine of twisted wire (10), bristles (111) projecting from the spine of the twisted wire (refer to Figures 1-5), and a protective tip (120, 200) having a closed end (bottom end of 120, 200, as oriented in Figure 1) and a bristle end (top end of 120, 200, as oriented in Figure 1), comprising a plurality of protrusions (121) and at least one of the plurality of protrusions, or each of the plurality of protrusions having a maximum diameter (D1, refer to cropped, enlarged and annotated Figure 8, below) that is less than the wire diameter (D2, refer to cropped, enlarged and annotated Figure 8, below where D1 is depicted as being smaller than D2).  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Zahoransky’s interdental brush such that the ductile cover comprises a plurality of protrusions extending between the closed end and the bristle end, as taught by Park, such that at least one of the plurality of protrusions or each of the plurality of protrusions has a maximum diameter that is less than the wire diameter, since Zahoransky discloses that the protective tip can have protrusions/bristles and Park demonstrates that it is well-known to provide protrusions sized to be smaller than the wire diameter and since such a configuration provides the advantage of increasing the versatility of the brush by providing protrusions at various angles, increasing the brush’s ability to clean around and under orthodontic appliances to clean between teeth. 

    PNG
    media_image1.png
    238
    664
    media_image1.png
    Greyscale

The claimed phrase “injection molded” is being treated as a product by process limitation; that is the protective tip of the interdental brush is formed using an injection molding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Zahoransky discloses that the protective tip is molded (refer to Abstract).
Regarding claim 2, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the protective tip includes a plurality of centering ribs operating to center the protective tip around the end of the twisted wire (best shown in Figure 6 where two horizontal ribs are shown extending around the circumference of the protective tip, additionally refer to Paragraph [0031] where bands/ribs may be used for keeping the brush positioned during manufacturing).
The claimed phrase “formed during the formation of the protective tip” is being treated as a product by process limitation; that is the centering ribs are formed at the same time as the protective tip. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, i.e. a plurality of centering ribs. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Alternatively, regarding claim 2, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1, wherein the protective tip is centered around the end of the twisted wire (refer to Figures 1-5,6,19-23). The centering mechanism, either pins or ribs, are being treated as a product by process limitation, since the pins, per Applicant’s specification are a structure of the mold (Paragraph [0046], where the specification recites that the pins are part of the mold cavity, implying they are not part of the brush) used to manufacture the interdental brush and not a feature of the brush itself, the resulting feature of the brush affected by the pins, is a centered protective tip, for which the combination of Zahoransky and Park provides.  Additionally, Zahoransky provides a centering mechanism, by way of passage, 13, of mold part 33 (refer to Figures 16-23, Paragraphs [0078-0080]) albeit not a rib or pin.  
The claimed phrase “pin” is being treated as a product by process limitation; that is the protective tip of the interdental brush is centered using a pin inside the mold during the manufacturing process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Zahoransky discloses that the protective tip is centered about the end of the twisted wire (refer to Figures 1-5, 6, 19-23).
Regarding claim 3, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1, as applied above.  The combination does not thus far disclose wherein the closed end is dome shaped.  Park discloses the protective tip having a dome-shaped closed end (best shown in Figure 8, wherein the bottom/closed end of the protective tip is depicted as a dome).
Regarding claim 5, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the distance between the protective tip and the bristles is 5 mm or less (the protective tip abuts the bristle portion of the brush, and encloses a series of shortened bristles (Paragraph [0057]), thus it follows that the distance is nearly 0, which is less than 5mm).
Regarding claim 6, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein a loop (8, Figures 1-2) is created at the fold of the twisted wire wherein material forming the ductile cover extends through the loop to mechanically hold the ductile cover to the twisted wire (refer to Paragraph [0029]).
Regarding claim 7, the combination of Zahoransky and Park provide the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the protective tip is made from Thermoplastic Elastomer (TPE) (Paragraph [0053]).
Regarding claim 8, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the spine of twisted wire is coated (Paragraph [0024]).
Regarding claim 11, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky et al. further discloses wherein the bristles (4) are radially aligned (refer to Figures 1-6, and 16-23).
Regarding claim 12, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above; however the combination does not provide wherein the bristles are made of polyamides comprising nylon or of polybutylenes.  Park discloses bristles made of nylon (“radial nylon brush 110”, refer to Abstract) demonstrating that it is well-known in the art to provide bristles made of nylon, as a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interdental brush of the combination of Zahoransky and Park such that the bristles are made of nylon, since Park demonstrates nylon bristles are well-known and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and since nylon is a durable material capable of withstanding friction during interdental brushing.  
Regarding claim 14, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the bristles are uniform forming a cylindrical cleaner (best shown in Zahoransky Figures 1-5).
Regarding claim 15, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the spine of twisted wire is attached to a handle (5, best shown in Zahoransky, Figures 1-5).
Regarding claim 16, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 15, as applied above.  Zahoransky further discloses wherein the handle is fabricated with thermal plastic elastomers (Paragraph [0053]).
Regarding claim 17, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the protective tip is configured to be received between teeth and interdental portions of gums facilitating cleaning of interdental spaces (refer to Paragraph [0018]) without damaging tissue.  The brush of the combination of Zahoransky and Park does not damage the tissue because the brush has a protective tip which prevents the wire of the brush from damaging a user’s tissue.
Regarding claim 26, the combination of Zahoransky and Park discloses the interdental brush as claimed in claim 1.  Per the modification addressed in claim 1, the plurality of protrusions of Park were incorporated into the protective tip of Zahoransky, wherein Park’s plurality of protrusions include a base (portion of protrusion proximate the spine of twisted wire, refer to cropped, enlarged, and annotated Park Figure 8, below) and a tip (free end of protrusion, refer to cropped, enlarged, and annotated Park Figure 8, below), and wherein the maximum diameter of the at least one of the plurality of protrusions is located at the base of the at least one of the plurality of protrusions (refer to cropped, enlarged, and annotated Park Figure 8, below).

    PNG
    media_image2.png
    328
    844
    media_image2.png
    Greyscale

Regarding claim 28, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above. Per the modification addressed in claim 1, Park’s plurality of protrusions were incorporated into Zahoransky’s interdental brush wherein Park’s plurality of protrusions are arranged in groups of radially aligned, axially spaced apart protrusions (refer to cropped and annotated Park Figure 8 below).

    PNG
    media_image3.png
    254
    618
    media_image3.png
    Greyscale

Regarding claim 29, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 28, wherein the groups include a first group extending in a first direction (left direction, refer to cropped and annotated Park Figure 8, provided in the rejection to claim 28, above), and a second group extending in a second direction (right direction, refer to cropped and annotated Park Figure 8, provided in the rejection to claim 28, above) that is opposite the first direction.
Regarding claim 30, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 29, wherein the first group and the second group have the same number of protrusions (best shown in Park Figure 8).
Regarding claim 31, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 30, wherein when the interdental brush is viewed such that the first group extends to the left and the second group extends to the right, each protrusion of the first group is aligned in a vertical direction with a corresponding protrusion of the second group (best shown in Park Figure 8; additionally refer to cropped and annotated Park Figure 8, provided in the rejection to claim 28, above).
Regarding claims 32-33, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 29, wherein when the interdental brush is viewed from a viewing location (the viewing location is chosen such that the side of the brush as depicted in Park Figure 1 is visible) such that the first group extends to the left and the second group extends to the right, wherein the second group has the same number of protrusions as the first group (best shown in Park Figure 8), a third group (refer to cropped and annotated Park Figure 1, below) extends toward the viewing location and a fourth group extends away from the viewing location (refer to cropped and annotated Park Figure 1, below), wherein the third group and the fourth group each have twice as many protrusions as the first group (refer to annotated Park Figure 8 which shows the third group having double the number of protrusions as the first and second groups since it comprises two rows of protrusions; Park’s brush is depicted as being symmetric, thus the fourth group is not visible but is identical to the third group although separated therefrom by 180 degrees, and therefore also has double the number of protrusions as the first and second groups).

    PNG
    media_image4.png
    639
    355
    media_image4.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zahoransky and Park, and further in view of Inaba (US6085761).
Regarding claim 4, the combination of Zahoransky and Park provide the interdental brush of claim 1, as applied above.  The combination does not explicitly disclose the protective tip having a length of 2 to 8mm; however the combination does disclose that  the length of the protective tip should be adjusted based on the brush application (refer to Zahoransky, Paragraph [0036]).  Applicant defines the 2 to 8mm range as a “lead-in” length which is in place to allow the interdental brush to be easily guided between the teeth.  Inaba discloses a similar interdental brush having a tapered protective tip to lead-in the cleaning portion of the interdental brush between a user’s teeth.  Refer to Figures 1-11.  The protective tip (11) of Inaba’s interdental brush (P) measures 4.5mm (Column 3, line 38), which is within the claimed range of 2 to 8mm, thereby being configured to provide a lead in of at least one third of the depth of a tooth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zahoransky and Park’s interdental brush such that the length of the protective tip is within the claimed range, as taught by Inaba, since the combination of Zahoransky and Park discloses the general conditions and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; and because Inaba teaches the claimed values are well-known lengths for interdental brush protective tips.
Claims 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zahoransky and Park, as applied to claim 8 above, and further in view of Brandli (US4395943).
Regarding claims 9 and 10, the combination of Zahoransky and Park provide the interdental brush as claimed in claim 8 but is silent on the type of coating, however it is well-known in the art to coat wire of dental brushes with nylon or urethane, and adhesive being a few of many material choices, as evidenced by Brandli.  Brandli teaches that coatings on twisted wire interdental brushes are beneficial since such coatings insulate the metal wire and therefore act to reduce the uncomfortable galvanic effect that may occur for users that have filings or other metal implants present within the oral cavity.  Brandli discloses an interproximal dental brush (1) comprised of a twisted wire core (3) wherein bristles (2) project from said core wherein the twisted wire is coated with a material selected from nylon (Column 2, lines 18-20), urethane (Column 2, lines 18-20) and an adhesive coating (Column 2, lines 29-30), wherein the adhesive coating is selected from any other adhesive approved for use in medical devices (as this adhesive is intended for oral use, it is understood to be acceptable for medical devices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Zahoransky and Park’s interdental brush such that the coating of the spine of twisted wire is formed of nylon, urethane and an adhesive approved for medical devices, as taught by Brandli, since the combination of Zahoransky and Park demonstrate that the wire can be coated and since it is well-known in the art to coat the twisted wire as taught by Brandli and since such a modification provides the benefit of reducing the galvanic effect for users having filings or other metal implants.
Regarding claim 13, the combination of Zahoransky and Park disclose the interdental brush as claimed in claim 1, as applied above; however the combination does not disclose wherein the bristles continuously taper towards the head forming a conical cleaner.  Rather, the bristles are depicted as being substantially equal in length, providing a substantially cylindrical-shaped brush (refer to Zahoransky Figures 1-5).  Brandli discloses an interdental brush (1) comprising a spine of twisted wire (3) and bristles (2) projecting from the spine of the twisted wire, wherein the bristles continuously taper towards the distal end/head forming a conical cleaner (best shown in Figure 1). Therefore, it would have been an obvious matter of design choice to modify the bristle configuration of the interdental brush of the combination of Zahoransky and Park such that the bristles continuously taper towards a distal end/head forming a conical cleaner, as taught by Brandli, since applicant has not disclosed that a conical configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a conical or a cylindrical arranged bristles.
Response to Arguments
Affidavit - Traversing Rejections or Objections Rule 132
The Affidavit under 37 CFR 1.132 filed 03/14/2022 is insufficient to overcome the rejection of claims 1-17 based upon 35 USC 103 as set forth in the last Office action because: the affidavit describes various industry standard sizes for wire diameters; however the claims do not recite any specific required diameter for the wire.  The claims only recite a relationship between the wire diameter and the size of the protrusions of the protective tip such that the protrusions have a maximum diameter that is less than the wire diameter, but no specific diameter size is not required.  The combination of Zahoransky and Park presented herein provides the claimed relationship of “at least one of the plurality of protrusions having a maximum diameter that is less than the wire diameter”. Since the affidavit focuses on diameter sizes of wire and no specific diameter of the wire is required by the amended claims, the affidavit is ineffective at overcoming the rejections.
Priority Document
	A certified copy of 1436/DEL/2015 has been provided.
35 U.S.C. 112(b) and 35 U.S.C. 112(d)
	Applicant’s amendments overcome both the 35 USC 112(b) rejection to claims 1-17 and the 35 USC 112(d) rejection to claim 10.
Claim Rejections Under 35 U.S.C. Section 103
Applicant's arguments filed 03/14/2022 have been fully considered but are moot in view of the new ground of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772